DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed on 9/6/2022, with respect to independent claim(s) 1 have been fully considered but they are not persuasive as applicant is arguing the claims more narrowly than presented. Limitation “the field plate conductively connected to the drain region” does not required physical connection. The field plate is conductively connected to the drain region because FP and D (fig. 3 of Khayat) are inherently conductively connected for device to operate. Also, after further consideration and in view of newly cited reference You et al. (US publication 2019/0363186 A1) allowable subject matter cited in previous office action (claim 5 and 9) are withdrawn and claim(s) 1-10 and 19-28 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khayat et al. (US publication 2018/0219533 A1), hereinafter referred to as Khayat533.

Regarding claim 1, Khayat533 teaches a semiconductor device (fig. 3 and related text), comprising: an epitaxial layer (114, [0031]) over a semiconductor substrate (116, [0031]), the epitaxial layer including a body region (106, [0030]) having a first conductivity type (p-type) and a drain drift region (110, [0031]) having a second, opposite, conductivity type (n-type); a gate dielectric layer (118, [0032]) over the body region and extending over a junction between the body region and the drain drift region (fig. 3); a gate electrode (120, [0032]) over the gate dielectric layer; a drain region (108, [0030]) having the second conductivity type in the drain drift region (fig. 3), the drain region having an average dopant density greater than an average dopant density of the drain drift region (fig. 3); a field relief dielectric layer (152, [0039]) over the drain drift region, the field relief dielectric layer extending from the gate dielectric layer toward the drain region and having a thickness greater than the gate dielectric layer (fig. 3); and a field plate (154, [0039]) located over the field relief dielectric layer and between the gate electrode and the drain region (fig. 3), the field plate conductively connected to the drain region (FP and D are inherently conductively connected for device to operate, fig. 3).
Regarding claim 2, Khayat533 teaches wherein the field plate follows a path that has rounded corners with radii greater than a thickness of the field plate (fig. 3).
Regarding claim 3, Khayat533 teaches wherein the field plate runs about parallel to the drain region (fig. 3).
Regarding claim 6, Khayat533 teaches wherein the first conductivity type is p-type and the second conductivity type is n-type (fig. 3).
Regarding claim 7, Khayat533 teaches wherein the field plate includes polycrystalline silicon ([0032], fig. 3).
Regarding claim 9, Khayat533 teaches wherein the field plate extends between the drain region and the gate by a distance that is at least twice the thickness of the field relief dielectric layer (fig. 3).
Regarding claim 10, Khayat533 teaches wherein the field plate extends over a tapered edge of the field relief dielectric layer (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Khayat533, as applied to claim 1 above, in view of You et al. (US publication 2019/0363186 A1), hereinafter referred to as You186.	

Regarding claim 4, Khayat533 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Khayat533 also teaches wherein the field relief dielectric layer includes a local oxidation of silicon (LOCOS) layer of silicon dioxide ([0039]).
Khayat533 does not explicitly teach and the field plate is located over a point at which the LOCOS layer ends at a top surface of the epitaxial layer.
You186 teaches and the field plate is located over a point at which the LOCOS layer ends at a top surface of the epitaxial layer (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khayat533 with that of You186 so that and the field plate is located over a point at which the LOCOS layer ends at a top surface of the epitaxial layer for increasing the voltage withstanding performance of the structure ([0024]).
Regarding claim 5, Khayat533 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Khayat533 also teaches wherein the gate electrode is spaced apart from the field plate by a silicide blocking layer (gate electrode and field plate are spaced apart by sidewall spacers, fig. 3).
Khayat533 does not explicitly teach wherein the gate electrode extends over the field relief dielectric layer.
You186 teaches wherein the gate electrode extends over the field relief dielectric layer (Gate extends over Oxide, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Khayat533 with that of You186 so that wherein the gate electrode extends over the field relief dielectric layer thereby the gate charge of the semiconductor structure may be decreased ([0027]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khayat533, as applied to claim 1 above, and further in view of Chen et al. (US publication 2015/0123199 A1), hereinafter referred to as Chen199.

Regarding claim 8, Khayat533 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Khayat533 does not explicitly teach wherein the gate electrode and the field plate have a closed-loop configuration.
Chen199 teaches wherein the gate electrode and the field plate have a closed-loop configuration ([0031], fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khayat533 with that of Chen199 so that wherein the gate electrode and the field plate have a closed-loop configuration so that the device can endure sufficient high breakdown voltage, low on-resistance characteristic can be provided, and energy consumption of the device can be reduced ([0032]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khayat533, as applied to claim 1 above, and further in view of Kim et al. (US publication 2019/0386134 A1), hereinafter referred to as Kim134.

Regarding claim 19, Khayat533 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Khayat533 does not explicitly wherein a sidewall spacer on a sidewall of the field plate extends to the drain region.
Kim134 teaches wherein a sidewall spacer (258, [0067]) on a sidewall of the field plate extends to the drain region (fig. 17d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khayat533 with that of Kim134 so that wherein a sidewall spacer on a sidewall of the field plate extends to the drain region for optimization of the breakdown voltage and the on-resistance characteristic ([0003]).

Claim 20-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Khayat et al. (US publication 2018/0219533 A1), hereinafter referred to as Khayat533, in view of You et al. (US publication 2019/0363186 A1), hereinafter referred to as You186.	

Regarding claim 20, Khayat533 teaches a semiconductor device (fig. 3 and related text), comprising: an epitaxial layer (114, [0031]) over a semiconductor substrate (116, [0031]), the epitaxial layer including a body region (106, [0030]) having a first conductivity type (p-type) and a drain drift region (110, [0031]) having a second, opposite, conductivity type (n-type); a gate dielectric layer (118, [0032]) over the body region and extending over a junction between the body region and the drain drift region (fig. 3); a gate electrode (120, [0032]) over the gate dielectric layer; a drain region (108, [0030]) having the second conductivity type in the drain drift region (fig. 3), the drain region having an average dopant density greater than an average dopant density of the drain drift region (fig. 3); a field relief dielectric layer (152, [0039]) over the drain drift region, the field relief dielectric layer extending from the gate dielectric layer toward the drain region and having a thickness greater than the gate dielectric layer (fig. 3); and a field plate (154, [0039]) located over the field relief dielectric layer and between the gate electrode and the drain region (fig. 3), the field plate conductively connected to the drain region (FP and D are conductively connected, fig. 3), wherein the gate electrode is spaced apart from the field plate by a silicide blocking layer (gate electrode and field plate are spaced apart by sidewall spacers, fig. 3).
Khayat533 does not explicitly teach wherein the gate electrode extends over the field relief dielectric layer.
You186 teaches wherein the gate electrode extends over the field relief dielectric layer (Gate extends over Oxide, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Khayat533 with that of You186 so that wherein the gate electrode extends over the field relief dielectric layer thereby the gate charge of the semiconductor structure may be decreased ([0027]).
Regarding claim 21, Khayat533 teaches wherein the first conductivity type is p-type and the second conductivity type is n-type (fig. 3).
Regarding claim 22, Khayat533 teaches wherein the field plate extends between the drain region and the gate by a distance that is at least twice the thickness of the field relief dielectric layer (fig. 3).
Regarding claim 23, Khayat533 teaches wherein the field plate extends over a tapered edge of the field relief dielectric layer (fig. 3).
Regarding claim 24, Khayat533 teaches a semiconductor device, comprising: an epitaxial layer  (114, [0031]) over a semiconductor substrate (116, [0031]), the epitaxial layer including a body region (106, [0030]) having a first conductivity type (p-type) and a drain drift region (110, [0031]) having a second, opposite, conductivity type (n-type); a gate dielectric layer (118, [0032]) over the body region and extending over a junction between the body region and the drain drift region (fig. 3); a gate electrode  (120, [0032]) over the gate dielectric layer; a drain region (108, [0030]) having the second conductivity type in the drain drift region (fig. 3), the drain region having an average dopant density greater than an average dopant density of the drain drift region (fig. 3); a local oxidation of silicon (LOCOS) layer (152, [0039]) over the drain drift region, the LOCOS layer extending from the gate dielectric layer toward the drain region (fig. 3) and ending at a point at which the LOCOS layer ends at a top surface of the epitaxial layer (fig. 3); a field plate located over the LOCOS layer and between the gate electrode and the drain region (fig. 3).
Khayat533 does not explicitly teach the LOCOS layer ending at a bird’s beak, the field plate overlapping the LOCOS bird's beak.
You186 teaches the LOCOS layer ending at a bird’s beak, the field plate overlapping the LOCOS bird's beak (Gate extends over Oxide, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Khayat533 with that of You186 so that the LOCOS layer extending from the gate dielectric layer toward the drain region and ending at a bird's beak at which the LOCOS layer ends at a top surface of the epitaxial layer; a field plate located over the LOCOS layer and between the gate electrode and the drain region, the field plate overlapping the LOCOS bird's beak for increasing the voltage withstanding performance of the structure ([0024]).
Regarding claim 26, Khayat533 discloses all the limitations of claim 24 as discussed above on which this claim depends.
Khayat533 also teaches wherein the gate electrode is spaced apart from the field plate by a silicide blocking layer (gate electrode and field plate are spaced apart by sidewall spacers, fig. 3).
Khayat533 does not explicitly teach wherein the gate electrode extends over the field relief dielectric layer.
You186 teaches wherein the gate electrode extends over the field relief dielectric layer (Gate extends over Oxide, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Khayat533 with that of You186 so that wherein the gate electrode extends over the field relief dielectric layer thereby the gate charge of the semiconductor structure may be decreased ([0027]).
Regarding claim 27, Khayat533 teaches wherein the first conductivity type is p-type and the second conductivity type is n-type (fig. 3).
Regarding claim 28, Khayat533 teaches wherein the field plate extends between the drain region and the gate by a distance that is at least twice the thickness of the LOCOS layer (fig. 3).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Khayat533 in view of You186, as applied to claim 24 above, and further in view of Kim et al. (US publication 2019/0386134 A1), hereinafter referred to as Kim134.

Regarding claim 25, Khayat533 and You186 disclose all the limitations of claim 24 as discussed above on which this claim depends.
Kim134 teaches wherein a sidewall spacer (258, [0067]) on a sidewall of the field plate extends to the drain region (fig. 17d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khayat533 with that of Kim134 so that wherein a sidewall spacer on a sidewall of the field plate extends to the drain region for optimization of the breakdown voltage and the on-resistance characteristic ([0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828